Avery, J.:
The defendant’s engineer testified that the bushes which hid the horse from his view grew “on the inside” of the “railroad drain” and “next to the track.” It was held on the former appeal in this case to be the duty of railroad companies to remove such growth, whether of shrubs, trees or grain, as was calculated to obstruct the view of their engineers, to the outer bank of the side ditches, or from all *570of the ground of which they assumed actual dominion for corporate purposes. Ward v. Railroad, 109 N. C., 358; Hinkle v. Railroad, 109 N. C., 472.
In making the addition and qualification of the instruction asked, to which defendant excepted, the Judge below stated the law applicable to the testimony of the defendant’s witness, Knight, and substantially as announced by this Court in the opinion referred to. There was, therefore,
No Error.